228 F.2d 37
Connie WILKINS, Jr., Appellant,v.UNITED STATES of America, Appellee.
No. 12480.
United States Court of Appeals District of Columbia Circuit.
Submitted October 4, 1955.
Decided October 20, 1955.

Appellant filed a brief pro se.
Mr. Fred L. McIntyre, Asst. U. S. Atty., with whom Messrs. Leo A. Rover, U. S. Atty., and Lewis Carroll and Frederick G. Smithson, Asst. U. S. Attys., were on the brief, submitted for appellee.
Mr. Carl W. Belcher, Asst. U. S. Atty., also entered an appearance for appellee.
Before FAHY, WASHINGTON and BASTIAN, Circuit Judges.
PER CURIAM.


1
Appellant was convicted of robbery as defined in § 22-2901, D.C.Code 1951. His appeal, however, is not from the judgment entered upon the conviction but from an order of the District Court denying his motion for a new trial grounded upon newly discovered evidence. See Rule 33, Fed.Rules Crim. Proc. 18 U.S.C.A. Since the motion was filed more than 10 days after entry of the judgment questions briefed which relate to matters other than that raised by the motion are not properly before us. See Rule 37, Fed.R.Crim.P. The allegedly newly discovered evidence bears only upon the credibility of one of the witnesses for the prosecution, and upon consideration of the evidence as a whole we find no abuse of discretion in denial of the motion. See Thompson v. United States, 88 U.S.App.D.C. 235, 188 F.2d 652; Murphy v. United States, 91 U.S. App.D.C. 118, 198 F.2d 87.


2
Affirmed.